Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	Upon consideration of the amended abstract and claims, the previous objections thereto is hereby withdrawn. Examiner notes that the objections to the specification listed in the Office action mailed 06/24/2021 were not addressed in the amendment; accordingly, these objections are maintained.
	Upon consideration of the amended Claim 7, the previous rejection thereto under 35 U.S.C. 112(b) is hereby withdrawn. The 112(b) rejections to Claims 1, 6, 9, and 14 were not addressed in the amendment; accordingly, these rejections are maintained. Examiner notes that the Office action mailed 06/24/2021 had a typographical error in the 112(b) rejection of Claim 9; the limitation “the rollers” lacking sufficient antecedent basis is recited in line 7 of the claim, not line 9.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Regarding Claim 5, the scope of the limitation “each support lug includes one guide face” in line 3 is unclear. The claim has been amended to depend from Claim 2, which positively recites at least two guide faces connected to the lower and/or upper coolant tank; are the two guide faces recited in Claim 5 (one guide face per support lug, the two support lugs being components of the upper and/or lower coolant tank) the same as the guide faces recited in Claim 2, or are they separate, additional guide faces?

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5, 7-8, and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wang et al., hereinafter Wang (US 2017/0056944).
Regarding Claim 1, Wang discloses (Figures 1-2 and 4-5) a roll stand comprising an operator-side roller housing and a drive-side roller housing (see Annotated Figure 2 below); wherein there are no working rollers and no chocks for the working rollers disposed in the roll stand (clearly seen in Figure 2); the roll stand has a stand cooler (cooling equipment 17 can be installed through the operator-side roller housing, which appears to be met by Wang.

    PNG
    media_image1.png
    480
    833
    media_image1.png
    Greyscale

Wang Annotated Figure 2
Regarding Claim 2, Wang discloses (Figure 5) the stand cooler has at least two guide faces (see Annotated Figure 5 below) connected to at least one of the lower coolant tank (lower header 12) or the upper coolant tank and the guide faces are configured such that the stand cooler can be incorporated into the roll stand in the width direction of the roll stand.

    PNG
    media_image2.png
    234
    529
    media_image2.png
    Greyscale

Wang Annotated Figure 5

Regarding Claim 4, Wang discloses (Figures 4 and 5) that the stand cooler is embodied in at least two pieces ([0066] lines 1-4; cooling system 3 comprises an upper cooling system and a lower cooling system, and is thus interpreted as being embodied in at least two pieces), and the lower coolant tank (lower header 12) and the upper coolant tank (upper header 8) each respectively have two of the guide faces (see Annotated Figure 5 above and Annotated Figure 4 below).

    PNG
    media_image3.png
    126
    504
    media_image3.png
    Greyscale

Wang Annotated Figure 4
Regarding Claim 5, Wang discloses (Figure 5) at least one of the lower coolant tank (lower header 12) and the upper coolant tank has two lateral support lugs, wherein each support lug includes one guide face (see Annotated Figure 5 above).
Regarding Claim 7, Wang discloses (Figure 2) roll stand has supporting rollers (transfer rollers 5) for moving the strip (steel plate 4), and the stand cooler (cooling system 3) installed in the roll stand is disposed between the supporting rollers of the roll stand.
can be installed through the operator-side roller housing, which appears to be met by Wang.
Regarding Claim 16, Wang discloses that the coolant is water ([0026] lines 1-2).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Wang in view of Bertolotti et al., hereinafter Bertolotti (US 3,856,281).
Regarding Claim 6, Wang discloses that the peripheral regions of the steel strip and the central region of the steel strip may be cooled respectively to dissimilar degrees ([0089] lines 3-10), but is silent to each of the lower coolant tank and the upper coolant tank respectively having one first connector and one second connector for performing this function. Bertolotti teaches (Figures 1-4 and 6) a roll stand comprising a stand cooler (distributing box 1 producing water films 23) for cooling a steel strip (strip 15) that is being advanced past the roll stand; the stand cooler comprises a lower coolant tank (boxes 20 shown in Figure 4) and an upper coolant tank (boxes 17-19 shown in Figure 4) above the lower coolant tank; each of the lower coolant water tank and the upper coolant tank having a connector for supplying a coolant to the respective tank (water inlet 2); at least one cooling slot (longitudinal slit 7) that runs in the depth direction of the stand cooler; and the cooling slot from the lower coolant tank being operative for providing coolant to the lower side of the steel strip, and the cooling slot from the upper coolant tank being operative for providing coolant to the upper side of the steel strip for cooling the steel strip (clearly shown in Figure 4), and further comprising each of the lower coolant tank and the upper coolant tank respectively has one first connector (blade or septum 3) and one second connector (blade or septum 3’) such that the peripheral regions of the steel strip by the respective first connector and the central region of the steel strip by the respective second connector may be cooled respectively to dissimilar degrees (column 4 line 65 - column 5 line 4 and column 5 lines 26-29; the blades or septa 3, 3’, 3” can each be individually adjusted to vary the amount of cooling water that can flow out of the longitudinal openings 11 in .

Allowable Subject Matter
Claim 9 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in the Office action mailed 06/24/2021. The following is a statement of reasons for the indication of allowable subject matter:  Prior art fails to teach, alone or in combination, a method for installing a stand cooler for cooling a steel strip in a roll stand of a rolling train, the method comprising removing chocks for the rollers from the roll stand and removing an upper and a lower working roller from the roll stand and installing the stand cooler in the roll stand. Claims 10-13 and 17-18 would be allowable by virtue of their dependence upon Claim 9.
Claim 14 would be allowable if rewritten or amended to overcome the objection and the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in 

Response to Arguments
Applicant's arguments filed 08/26/2021 have been fully considered but they are not persuasive. Regarding the Applicant’s argument that Figures 1-2 of Wang do not show a roll stand comprising an operator-side roller housing and a drive-side roller housing and thus does not anticipate Claim 1, Examiner respectfully disagrees. The only structure required for the roll stand according to Claim 1 is the operator- and drive-side housings and the stand cooler. The claim specifically recites that there are no working rollers or chocks therefor present on the roll stand, and no specific structure has been defined for the housings. Therefore, the apparatus of Wang as shown in Figures 1-2 meets all of the limitations of the roll stand in the claim (see Annotated Figure 2 above for more details). The Applicant is correct that Figures 6-7 of Wang show configurations with mill stands and cooling systems (i.e. the apparatus shown in Figures 1-2) at the entrance and/or exit sides thereof and that the cooling system appears to be wider than the mill stands, but this is irrelevant because it does not preclude said cooling system from .

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TERESA A GUTHRIE whose telephone number is (571)270-5042.  The examiner can normally be reached on M-F, 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TERESA A GUTHRIE/Examiner, Art Unit 3725                                                                                                                                                                                                        
/TERESA M EKIERT/Primary Examiner, Art Unit 3725